Citation Nr: 0405670	
Decision Date: 03/02/04    Archive Date: 03/11/04

DOCKET NO.  00-03 942 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
service-connected prostate cancer, status-post radical 
retropubic prostatectomy.

2.  Entitlement to an initial, compensable disability rating 
for service-connected complete erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1965 to July 
1967.

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 decision of the RO that, 
inter alia, granted service connection for prostate cancer, 
status-post radical retropubic prostatectomy, assigning a 100 
percent rating from the October 15, 1998 date of claim, and a 
40 percent rating from March 1, 1999; and granted service 
connection and assigned an initial zero percent 
(noncompensable) rating for complete erectile dysfunction, 
effective October 15, 1998.  The veteran submitted a notice 
of disagreement (NOD) in April 1999, and the RO issued a 
statement of the case (SOC) in December 1999.  The veteran 
submitted a substantive appeal in February 2000.  

In February 2001, another Veterans Law Judge (that is no 
longer employed with the Board) remanded the case to the RO 
for further development of the record and re-examination of 
the veteran.  The RO issued a supplemental SOC in March 2003, 
reflecting the continued denial of each claim, and returned 
the case to the Board.

Based upon a careful review of the record and the applicable 
criteria for evaluating the veteran's post-operative prostate 
disability, as discussed in more detail below, the Board has 
characterized that issue as one involving entitlement to 
restoration of the previously assigned 100 percent rating, 
rather than as one involving assignment of a rating in excess 
of the currently assigned 40 percent.  Also as shown below, 
the veteran is not, in any way, prejudiced by the Board's 
recharacterization of the issue.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for restoration has been accomplished.

2.  On August 20, 1998, the veteran under radical retropubic 
prostatectomy; the veteran filed a claim for service 
connection for that condition on October 15, 1998.

3.  After VA examination on February 2, 1999, in a March 19, 
1999 rating action, the RO granted service connection for 
post-operative radical retropubic prostatectomy, assigning a 
100 percent rating from the October 1998 date of claim, and a 
40 percent rating from March 1, 1999; these actions did not 
conform to governing regulatory requirements.  

4.  The competent evidence reveals no penile deformity at any 
point since the October 15, 1998 effective date of the grant 
of service connection for complete erectile dysfunction. 


CONCLUSIONS OF LAW

1.  The March 1999 RO rating action that reduced the rating 
for the service-connected prostate cancer, status-post 
radical retropubic prostatectomy, from 100 percent to 40 
percent is void ab initio, and the criteria for restoration 
of the 100 percent rating for this condition are met.  38 
C.F.R. § 3.105(e) (2003).

2.  The criteria for an initial compensable evaluation for 
the service-connected complete erectile dysfunction are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic 
Code 7522 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Restoration of a 100 Percent Rating for Service-Connected 
Prostate Cancer, Status-Post Radical Retropubic Prostatectomy
 
A.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim for 
restoration of a 100 percent rating for the service-connected 
prostate cancer, status-post radical retropubic 
prostatectomy, the Board finds that all notification and 
development action needed to fairly adjudicate the this claim 
has been accomplished.

B.  Factual Background

Service department records show that the veteran was awarded, 
among others, the Vietnam Service Medal and the Vietnam 
Campaign Medal, and that he received two Overseas Service 
Bars.

Non-VA medical records show that the veteran was hospitalized 
in August 1998 with a diagnosis of malignant neoplasm of 
prostate, and that he underwent a radical retropubic 
prostatectomy.

A report of VA examination in February 1999 notes that the 
veteran had been diagnosed with prostate cancer in July 1998, 
and that he underwent surgery in August 1998.  Post-operative 
complications include urinary stress incontinence, and the 
veteran reported using two incontinent pads per day.  The 
physician diagnosed the veteran with (1) prostate cancer, 
status-post radical retropubic prostatectomy, and bilateral 
pelvic lymph node dissection; and (2) stress urinary 
incontinence secondary to (1) above.

In a March 1999 rating decision, the RO granted service 
connection for prostate cancer, status-post radical 
retropubic prostatectomy, and assigned a 100 percent 
evaluation from the October 15, 1998 date of claim; the RO 
also assigned a 40 percent rating (purportedly based upon the 
post-surgical residuals at the expiration of a six-month 
period following the surgery procedure), effective March 1, 
1999.

Statements of the veteran in the claims file, dated in 
December 2000, indicate that his medical situation had not 
improved and that it continued to affect him in everyday 
activities and at work.

During a July 2002 VA examination, the veteran reported that 
he leaked urine every time he moved, coughed, or strained, 
and that he wore two to four pads a day for control.  The 
physician diagnosed the veteran with localized prostate 
cancer, status-post radical retropubic prostatectomy; urinary 
incontinence; and significant stress urinary incontinence.

Non-VA medical records, following the surgical procedure, 
reveal laboratory findings of the prostate-specific antigen 
of less than 0.1 nanogram/milliliter (no percent) from 1999 
to 2002.

C.  Legal Analysis

The record reveals that the 100 percent rating for the 
service-connected prostate cancer, status-post radical 
retropubic prostatectomy became effective on the date of 
claim in October 1998, and was reduced several months later 
to 40 percent effective in March 1999.  The RO assigned the 
ratings using schedular criteria for malignant neoplasms of 
the genitourinary system, Diagnostic Code 7528.

Under Diagnostic Code 7528, a 100 percent rating is 
assignable following surgery; thereafter, if there has been 
no local reoccurrence or metastasis, the rating is to be 
based on the residuals, as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b.  
A note under Diagnostic Code 7528 states that, following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, a 100 percent rating shall 
continue with a mandatory VA examination at the expiration of 
six months.  Any change in evaluation based upon that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105(e).  [Emphasis added.]  

Section 3.105(e) sets forth procedural requirements for 
reductions in disability compensation ratings.  When a 
reduction is anticipated, the beneficiary must be notified of 
the proposed reduction, with notice of the reasons for the 
proposed reduction.  Further, the beneficiary must be allowed 
a period of at least 60 days to submit additional evidence to 
show that the rating should not be reduced.  After the 
allotted period, if no additional evidence has been 
submitted, final rating action will be taken and the rating 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating expires.  38 C.F.R. § 
3.105(e).

In this case, the veteran underwent radical retropubic 
prostatectomy on August 20, 1998.  Subsequently, the veteran 
filed a claim for service connection in October 1998.  Under 
the schedular criteria, a 100 percent rating based on the 
surgical procedure was warranted, as initially assigned, to 
be followed by a mandatory VA examination for evaluation of 
residuals at the expiration of a six-month period from the 
surgical procedure.  The Board notes, however, that the VA 
examination that formed the basis for the reduction in rating 
to 40 percent was conducted, on February 2, 1999, prior to 
the expiration of six months from the date of the surgical 
procedure.  Moreover, in accordance with the procedures set 
forth in 38 C.F.R. § 3.105(e), the veteran should have been 
notified of the reasons for the proposed reduction and 
afforded a 60-day period to respond to the notice, prior to 
the reduction taking place.  In this case, however, the 
initial 100 percent rating, and the reduction to 40 percent, 
were both accomplished in a single action on March 19, 1999, 
after the effective date of the reduction.  
 
Under these circumstances, the Board must conclude that the 
reduction in rating for the veteran's post-operative prostate 
condition from 100 percent to 40 percent, implemented by the 
RO's March 1999 rating decision, was not accomplished in 
accordance with the clear regulatory requirements of 
Diagnostic Code 7528, or 38 C.F.R. § 3.105(e), to which, 
under the express terms of that diagnostic code, reductions 
in rating must conform.  As such, the Board finds that the 
March 1999 reduction in rating denied the veteran due process 
and is void ab initio.  See, e.g., Hayes v. Brown, 9 Vet. 
App. 67 (1996); Kitchens v. Brown, 7 Vet. App. 320, 325 
(1995); Brown v. Brown, 5 Vet. App. 413.

As the reduction was improper, the 100 percent evaluation for 
the service-connected prostate cancer, status-post radical 
retropubic prostatectomy must be restored, effective March 1, 
1999.  


II.  Evaluation of Service-Connected Complete Erectile 
Dysfunction

A.  Duties to Notify and Assist

As noted above, the VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim for an initial compensable rating for 
erectile dysfunction has been accomplished.

Through the December 1999 SOC, and the March 2003 
supplemental SOC (SSOC), as well as the Board's prior remand, 
the veteran and his representative have been notified of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with his appeal, and the bases 
for the denial of the claim.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claim, and has been afforded 
ample opportunity to submit information and evidence.  

The Board also finds that the RO's May and July 2001 letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO requested that 
the veteran provide information, and, if necessary, 
authorization, to enable it to attempt to obtain any 
outstanding medical evidence pertinent to a claim for higher 
evaluation.   The RO's letters also invited the veteran to 
send in any evidence in his possession.

The Board points out that, in the recent decision of 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  As explained above, all of these 
requirements have been met in the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.  
See 38 U.S.C.A § 7261(b) (West 2002) (providing that "[i]n 
making the determinations under [38 U.S.C.A. § 7261(a)], the 
Court shall take due account of the rule of prejudicial 
error.").  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this case has 
not, in any way, prejudiced the veteran.  As indicated above, 
the RO issued the December 1999 SOC, explaining what was 
needed to substantiate the claim for a higher rating, within 
several months after the March 1999 rating decision on 
appeal; the veteran was thereafter afforded the opportunity 
to respond.  Moreover, after the RO specifically notified the 
veteran of the VCAA duties to notify and assist in the May 
2001 letter, and again in a July 2001 letter, the RO did not 
again adjudicate the claim until March 2003, well after the 
one-year period for response to such a notice letter.  See 
38 U.S.C.A. § 5103(b)(1).  

Significantly, moreover, there is no indication whatsoever 
there is any outstanding relevant evidence that the RO has 
not already obtained, or that there is any additional action 
needed to comply with the duty to assist the veteran.  As 
indicated below, the RO has obtained the veteran's service 
medical records and non-VA medical treatment records, and has 
arranged for the veteran to undergo VA examination on two 
occasions in connection with the issue on appeal.  Further, 
the veteran has been given opportunities to submit evidence 
to support his claim. Significantly, no outstanding sources 
of pertinent evidence, to include from any treatment 
providers, has been identified, nor has either the veteran or 
his representative indicated that there is any outstanding 
pertinent evidence that has not been obtained.  In fact, in a 
December 2001 letter, the veteran indicated that his appeal 
had been in the system for quite sometime, and that the RO 
should have received copies of medical records, as previously 
requested.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that all duties to 
notify and assist have been met, and there is no prejudice to 
the veteran in proceeding with a decision on appeal at this 
juncture.

B.  Factual Background

A report of VA examination, dated in February 1999, shows a 
diagnosis of complete erectile dysfunction secondary to the 
prostate cancer, status-post radical retropubic prostatectomy 
and bilateral pelvic lymph node dissection.

In a March 1999 rating decision, the RO granted service 
connection for complete erectile dysfunction and assigned a 
zero percent rating under Diagnostic Code 7599-7522, 
effective in October 1998.  

Statements of the veteran in the claims file, dated in 
February 2000, are to the effect that the service-connected 
erectile dysfunction and his associated penile deformity 
warrant a compensable evaluation.

Non-VA medical records, dated in March 2002, show a normal 
penis on physical examination.

On VA examination in June 2002, the veteran reported that, 
since the radical retropubic prostatectomy in August 1998, he 
has had no erections.  Viagra has not helped.  Genitalia 
examination revealed the veteran had been circumcised with 
slightly redundant foreskin.  The diagnosis was no erections.

C.  Legal Analysis

The veteran contends that the service-connected complete 
erectile dysfunction is worse than currently rated, and that 
he has penile deformity.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
are required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 

The RO has evaluated the service-connected complete erectile 
dysfunction as noncompensable under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522, effective from the October 15, 1998 
grant of service connection.  The Board also notes that the 
veteran has been awarded special monthly compensation, based 
upon loss of use of a creative organ, under 38 C.F.R. § 
3.350(a).

Pursuant to Diagnostic Code 7522, penis deformity with loss 
of erectile power is evaluated as 20 percent disabling.  The 
20 percent rating is the only rating assignable under that 
diagnostic code.

While the veteran has reported loss of erectile power and 
penile deformity, the competent evidence of record 
establishes no deformity of his penis.  The Board points out 
that the purpose of the prior remand was to afford the 
veteran a VA examination in order to obtain sufficient 
evidence to apply the rating criteria in evaluating his 
condition.  The examination clearly revealed no penis 
deformity, and there is otherwise no medical evidence of 
penile deformity at any point since the October 15, 1998 
effective date of the grant of service connection.  In the 
absence of medical evidence of penile deformity, there simply 
is no basis for assignment of the only compensable rating 
under Diagnostic Code 7422. The Board also points out that, 
as there is no other diagnostic code that provides for a 
compensable rating for loss of erectile power, evaluation 
under any other diagnostic code would not result in a 
compensable rating.  See 38 C.F.R. § 4.115b.

Under these circumstances, the noncompensable rating assigned 
is appropriate.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

The above determination is based on applicable provisions of 
VA's schedule for rating disabilities.  Additionally, the 
Board no showing that, at any point since the effective date 
of the grant of service connection, the service-connected 
complete erectile dysfunction has reflected so exceptional or 
so unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (cited to in the December 1999 SOC).  
In this regard, the Board acknowledges the veteran's 
complaints; however, there is no objective evidence to 
demonstrate that service-connected complete erectile 
dysfunction has markedly interfered with employment (i.e., 
beyond that contemplated in the assigned rating), has 
warranted frequent periods of hospitalization, or otherwise 
has rendered impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those cited to above, the Board is not required to 
refer the claim for compliance with the procedural actions 
set forth in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board concludes that, at 
no point since the effective date of the grant of service 
connection has the service-connected complete erectile 
dysfunction warranted assignment of a compensable rating.  
Hence, there is no basis for "staged rating," pursuant to 
Fenderson, and the claim for a higher initial rating must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C. 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As a final point, the Board notes that the RO did not 
specifically adjudicate the matter of service connection for 
penile deformity, as instructed in the Board's prior remand.  
However, given the Board's consideration of the penile 
deformity in adjudicating the claim for increase, and in the 
clear absence of medical evidence of penile deformity, the 
RO's failure to strictly follow the dictates of the prior 
remand makes no difference in the outcome of the increased 
rating issue; hence, the veteran has not been prejudiced by 
such failure, in any way.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998).  


ORDER

Restoration of a 100 percent rating for service-connected 
prostate cancer, status-post radical retropubic prostatectomy 
is granted.

An initial compensable evaluation for service-connected 
complete erectile dysfunction is denied. 



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



